      Case 7:19-cv-00309 Document 42 Filed on 08/07/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

JANE DOE                                         §
     Plaintiff                                   §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:19-CV-00309
                                                 § (JURY REQUESTED)
                                                 §
EDINBURG CONSOLIDATED                            §
INDEPENDENT SCHOOL DISTRICT                      §
     Defendant                                   §


         AGREED MOTION TO EXTEND TIME TO COMPLETE DISCOVERY
           AND EXTEND ALL PRE-TRIAL DEADLINES AND SETTINGS-


       NOW COME Jane Doe and Edinburg Consolidated Independent School District, and

through their respective attorneys, and file this Agreed Motion to Extend Time to Complete

Discovery and Extend All Pre-Trial Deadlines and Settings and in support thereof would

respectfully show unto the Court as follows:

 PROCEDURAL BACKGROUND OF CASE AND BASIS FOR RELIEF REQUESTED

       1.      On April 8, 2020, this Court entered its Scheduling Order with a discovery deadline

of August 10, 2020.

       2.      Plaintiff and Defendant have cooperatively engaged in written discovery, but

require additional time to complete and conclude certain aspects of such discovery in the form of

continuing to exchange information and evidence before depositions are conducted.

       3.      Depositions of the parties and witnesses remain to be conducted and cannot be

adequately conducted until additional written discovery has been conducted. Further, the parties

believe that the scheduling of depositions will likely go beyond August 10, 2020 due to scheduling

and the number of depositions being proposed.

                                                1
      Case 7:19-cv-00309 Document 42 Filed on 08/07/20 in TXSD Page 2 of 3




        4.       All parties are in agreement to schedule depositions cooperatively and continue to

exchange non-privileged discovery information, but there is insufficient time remaining during the

discovery process and current settings to complete this discovery. Plaintiff and Defendant are

continuing to prepare the matter for evaluation and trial within the current Court’s discovery

deadline order requiring that all discovery be completed by August 10, 2020. However, both

Plaintiff and Defendant agree that further time to conduct discovery is necessary to adequately

investigate these claims, to prepare this matter for trial and to evaluate the need for potential

motions that may need to be filed before trial. The parties are in agreement to extend the discovery

cut- off, pre-trial motions deadlines and court settings for this matter should the Court be inclined

to grant this motion.

        5.       Furthermore, COVID-19 has presented significant difficulties in completing

discovery and therefore additional time is needed to account for these delays as a result of the

pandemic.

        6.       The parties respectfully request that the Court extend all current deadlines and

settings by a period of sixty (60) days.

        7.       This motion is not made for purposes of delay but in order that justice may be done. A

genuine need for the extension of the Court’s deadlines exists for the purpose of conducting needed

discovery and depositions, the filing of motions and the preparation for trial.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff and Defendant jointly pray that the

Court enter an order granting an extension of the Discovery and All Pre-trial Motions and Settings

for this case.




                                                   2
     Case 7:19-cv-00309 Document 42 Filed on 08/07/20 in TXSD Page 3 of 3




Signed on August 7, 2020.

/s/ Anthony G. Buzbee                                       /s/ Eduardo G Garza___
Anthony G. Buzbee                                           Eduardo G Garza
State Bar No. 24001820                                      State Bar No. 00796609
Federal I.D. No. 22679                                      USDC ADM. No. 20916
tbuzbee@txattorneys.com                                     eddie@esparzagarza.com
Cornelia Bradfield-Harvey                                   Roman Esparza
State Bar No. 24103540                                      State Bar No. 00795337
Federal Bar No. 3323190                                     USDC ADM. No. 22703
cbrandfieldharvey@txattorneys.com                           dino@esparzagarza.com
THE BUZBEE LAW FIRM                                         ESPARZA & GARZA, L.L.P.
600 Travis, Suite 7300                                      964 E. Los Ebanos Blvd.
Houston, Texas 77002                                        Brownsville, Texas 78520
Telephone: (713) 223-5393                                   Telephone: (956) 547-7775
Facsimile: (713) 223-5909                                   Facsimile: (956) 547-7773
Attorneys for Plaintiff                                     Attorneys for Defendant

Aaron I. Vela
State Bar No. 00797598
aaron@velalaw.com
LAW OFFICE OF AARON I. VELA, P.C.
200 East Cano
Edinburg, Texas 78539
Telephone: (956) 381-4440
Facsimile: (956) 381-4445
Attorney for Plaintiff

                             CERTIFICATE OF CONFERENCE

       By the undersigned signature below, Plaintiff’s counsel confirms that she has conferred
with counsel for Defendant and can state that the parties are in agreement and this motion is
unopposed.
                                          /s/ Cornelia Brandfield-Harvey
                                              Cornelia Brandfield-Harvey

                                CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, pursuant to the Federal Rules of Civil Procedure,
a true and correct copy of the above and foregoing document was served on each party to this
action by Plaintiff’s submission of this document to the U.S. District Court electronically to the
DCECF system:

                                             /s/ Cornelia Brandfield-Harvey
                                                 Cornelia Brandfield-Harvey



                                                3
